FILED
                             NOT FOR PUBLICATION                            FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SABASTIAN MONTERROSA,                             No. 11-70165

               Petitioner,                        Agency No. A073-415-833

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Sabastian Monterrosa, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand and dismissing his appeal from an immigration judge’s (“IJ”) removal

order. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Monterrosa’s sole contention is that the IJ applied an incorrect legal standard

in denying his claim for humanitarian asylum. We lack jurisdiction to consider

this contention because Monterrosa failed to exhaust it before the BIA. See

Figueroa v. Mukasey, 543 F.3d 487, 492 (9th Cir. 2008) (a claim that the IJ applied

the wrong legal standard must be exhausted before the BIA).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   11-70165